Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

SERVICES AGREEMENT

This AMENDMENT NO. 1, dated as of July 18, 2008 (this “Amendment”), to the
Services Agreement, dated as of April 6, 2006 (the “Agreement”), is between
Chicago Mercantile Exchange Inc., a Delaware corporation (“CME”), and New York
Mercantile Exchange, Inc., a Delaware corporation (“NYMEX”).

RECITALS

WHEREAS, CME and NYMEX desire to amend and supplement certain terms of the
Agreement as described in this Amendment; and

WHEREAS, all capitalized terms not defined in this Amendment shall have the
meaning ascribed to such terms in the Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein and in the Agreement, the
Parties agree as follows:

1. Amendment to Section 2. Section 2 of the Agreement is hereby amended to read
in its entirety as follows:

“This Agreement shall commence on the Effective Date and, unless sooner
terminated in accordance with Article 13 below, shall terminate on the 10th
anniversary of Launch Date 1, provided, however, that if CME elects in writing
at least twelve (12) months prior to said 10th anniversary, the term shall be
extended for an additional two years and the Agreement shall terminate on the
12th anniversary of Launch Date 1. Upon expiration of the initial term, this
Agreement shall automatically renew for successive three-year renewal terms
unless either (i) NYMEX notifies CME in writing at least twelve (12) months
prior to the beginning of the applicable renewal term of its decision not to
renew or (ii) CME notifies NYMEX in writing at least eighteen (18) months prior
to the beginning of the applicable renewal term of its decision not to renew.
The initial term and the renewal terms, if any, shall collectively be referred
to herein as the ‘Term’.”

2. Amendment to Section 13.5. The first sentence of Section 13.5 is hereby
amended to read in its entirety as follows:

“During the one-year period between the sixth and seventh anniversaries of
Launch Date 1, either NYMEX or CME may terminate this Agreement by providing
written notice to the other party during such period.”



--------------------------------------------------------------------------------

3. Interpretation. The Agreement shall not be amended or otherwise modified by
this Amendment except as set forth in Sections 1 and 2 of this Amendment. The
provisions of the Agreement that have not been amended hereby shall remain in
full force and effect. The provisions of the Agreement amended hereby shall
remain in full force and effect as amended hereby. In the event of any
inconsistency or contradiction between the terms of this Amendment and the
Agreement, the provisions of this Amendment shall prevail and control.

4. Reference to the Agreement. On and after the date hereof, each reference in
the Agreement to “this Agreement”, “hereof”, “herein”, “herewith”, “hereunder”
and words of similar import shall, unless otherwise stated, be construed to
refer to the Agreement as amended by this Amendment. No reference to this
Amendment need be made in any instrument or document at any time referring to
the Agreement, a reference to the Agreement in any such instrument or document
to be deemed to be a reference to the Agreement as amended by this Amendment.

5. Counterparts; Effectiveness. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same instrument. This Amendment shall only become
effective (i) immediately following the NYMEX Holdings Stockholders Meeting (as
defined in the Agreement and Plan of Merger among CME Group Inc. (“CME Group”),
CMEG NY Inc., NYMEX Holdings, Inc. (“NYMEX Holdings”) and NYMEX, dated as of
March 17, 2008 and amended as of June 30, 2008 and July 18, 2008 (the “Merger
Agreement”)), or (ii) in the event that the NYMEX Holdings Stockholders Meeting
is not held as a result of a breach of the Merger Agreement by NYMEX Holdings,
immediately following such breach.

6. Governing Law. This Amendment shall be construed and enforced in accordance
with the laws of the State of Illinois (other than the laws thereof that would
require reference to the laws of any other jurisdiction).

7. Termination. This Amendment shall terminate and be of no effect in the event
that the CME Group Stockholders Meeting (as defined in the Merger Agreement) is
not held as a result of a breach of the Merger Agreement by CME Group. Any
termination of this Amendment pursuant to this Section 7 shall have no effect on
the Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

CHICAGO MERCANTILE EXCHANGE INC. By:  

/s/ Craig S. Donohue

Name:   Craig S. Donohue Title:   Chief Executive Officer NEW YORK MERCANTILE
EXCHANGE, INC. By:  

/s/ Richard Schaeffer

Name:   Richard Schaeffer Title:   Chairman of the Board

[Signature Page to Amendment No. 1 to the Services Agreement]